DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 29 recites “wherein the fluids contained in the produced hydrocarbons are, or comprise, produced water.”  It is unclear as to how the fluids are produced water when the fluids are required to be contained in produced hydrocarbons.  The Examiner notes, the alternative, i.e., wherein the fluids comprise water is indeed clear and definite, but it is unclear as to how fluids in produced hydrocarbons are water when hydrocarbons themselves are indeed not water.
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “deep” in claim 33 is a relative term which renders the claim indefinite. The term “deep” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “deep” renders the scope of the claim indefinite as it is unclear as to if a particular depth is associated with the location to which Applicant is referring and/or required by the claim or if a particular location downhole is required.  
The term “close” in claim 33 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “close” renders the scope of the claim indefinite since it is unclear as to how “close” and/or “near” a lower completion section the injection must be in order to be considered “close” thereto.  For example, is the location “close” if it is adjacent such a location?  Within a particular amount of feet from such a location?  Clarification is required.
For examination purposes, injection that is disclosed as downhole into a well will be considered to provide for injection that is “deep” in the production well such that it is “close” to a lower, i.e., within the formation/downhole, completion section.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-33, 36 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reiners et al. (WO 2018/234907).
With respect to independent claim 24, Reiners et al. discloses a method for managing metal naphthenates in produced hydrocarbons, the method comprising: injecting acid and/or sour gas into produced hydrocarbons in a production well, flowline or riser (p. 7, l. 1-7), to thereby control the pH of fluids contained in the produced hydrocarbons and thereby manage naphthenates in the produced hydrocarbons (p. 4, l. 24- p. 6, l. 9).
With respect to dependent claim 25, Reiners et al. discloses wherein the pH is controlled to prevent an increase in the pH above a threshold pH value, to thereby prevent or mitigate the formation of metal naphthenates (p. 6, l. 4-19, wherein a pH of 6 is noted as the pH at which naphthenate deposition would occur).
With respect to dependent claim 26, Reiners et al. discloses wherein the produced hydrocarbons undergo a reduction in pressure during a processing stage that is performed after the acid and/or sour gas is injected, and the pH is controlled to prevent an increase in the pH above the threshold value during the reduction in pressure (p. 6, l. 11-19; p. 7, l. 19-22).
With respect to dependent claim 27, Reiners et al. discloses wherein the pH is controlled to lower the pH of the fluids contained in the produced hydrocarbons, to thereby remove naphthenates formed in a reservoir from which the produced hydrocarbons are produced (p. 6, l. 4-19).
With respect to dependent claim 28, Reiners et al. discloses wherein the metal naphthenates are as claimed (p. 4, l. 24-p. 5, l. 2).
With respect to dependent claim 29, Reiners et al. discloses wherein the fluids contained in the produced hydrocarbons are, or comprise, produced water (p. 5, l. 4-17).
With respect to dependent claim 30, Reiners et al. discloses wherein the threshold pH value is between 7.5 and 3 (p. 6, l. 11-19).
With respect to dependent claim 31, Reiners et al. discloses wherein the acid and/or sour gas in injected into the produced hydrocarbons through one or more openings in production tubing located in the production well, or one or more openings in the flowline or riser (p. 7, l. 1-26).
With respect to dependent claim 32, Reiners et al. discloses wherein the one or more openings in the production tubing, production flowline or production riser are provided with valves to control the inflow of acid and/or sour gas (p. 7, l. 9, wherein a choke is disclosed).
With respect to dependent claim 33, Reiners et al. discloses wherein the produced hydrocarbons are contained in production tubing located in the production well, wherein the acid and/or sour gas is injected deep in the production well such that injection takes place close to a lower completion section (p. 7, l. 19-22, wherein the acid is injected downhole).
With respect to dependent claim 36, Reiners et al. discloses wherein the acid comprises, or consists of, a carboxylic acid (p. 3, l. 10-p. 4, l. 22; p. 5, l. 21-26).  
With respect to dependent claim 38, Reiners et al. discloses wherein the carboxylic acid has a molecular weight as claimed (p. 4, l. 1-12, wherein at least VERSATIC Acid 10 is disclosed, which, as cited in the Conclusion, has a molecular weight within the range as claimed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Reiners et al. as applied to claim 24 above, and further in view of Grande et al. (US 2017/0349841).
With respect to dependent claim 34, Reiners et al. discloses the method as set forth above with respect to claim 24 wherein the amount of acid added is between 1-600 ppm, wherein the amount required will depend on the nature of a particular crude oil and will vary depending on factors such as TAN, water content and droplet sizes within mixed oil/water fluids (p. 6, l. 26-35; claim 20).  The reference, however, fails to disclose wherein the acid is injected in an amount hat forms an emulsion as claimed.  Grande et al. teaches methods for removing metal naphthenates from crude hydrocarbon mixtures wherein an acid is added to the crude hydrocarbon mixture so as to react with metal naphthenate and allow for removal thereof from the crude hydrocarbons (abstract; [0095]-[0096]).  The acid is added to as to create water droplets comprising the acid and having a relatively small average diameter so as to increase the surface area for contact with metal naphthenate in the crude oil ([0062]), thus providing a water-in-oil emulsion in which the acid is suspended as a dispersed phase within a continuous phase provided by the produced hydrocarbons.  Since Reiners et al. discloses wherein the amount of acid required will depend on the nature of a particular crude oil and will vary depending on factors such as TAN, water content and droplet sizes within mixed oil/water fluids and Grande et al. teaches wherein the acid is added in an amount so as to provide for a water-in-oil emulsion as claimed, it would have been obvious to one having ordinary skill in the art to try an amount of acid in the method of Reiners et al. that creates a water-in-oil emulsion as suggested by Grande et al. in order to increase the surface area for contact with metal naphthenate in the crude oil since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	With respect to dependent claim 35, Reiners et al. discloses the method as set forth above with respect to claim 24; the reference further discloses various carboxylic/monocarboxylic acids as suitable for use in the disclosed invention.  Reiners et al., however, fails to disclose wherein the acid comprises an inorganic acid as claimed.  Grande et al. teaches methods for removing metal naphthenates from crude hydrocarbon mixtures wherein an acid is added to the crude hydrocarbon mixture so as to react with metal naphthenate and allow for removal thereof from the crude hydrocarbons (abstract; [0095]-[0096]).  Suitable acids include those having a pKa of less than 7 and may be inorganic or organic, wherein preferred organic acids include at least one carboxylic acid group; it is further disclosed wherein inorganic acids are advantageous in that they do not generate metal salts that are problematic for downstream processing at a refinery ([0054]-[0056]).  Since both Reiners et al. and Grande et al. teach the use of carboxylic acids for similar purposes, wherein Grande et al. further suggests inorganic acids as having advantages over carboxylic acids, it would have been obvious to one having ordinary skill in the art to try an inorganic acid as suggested by Grande et al. in place of the carboxylic acids of Reiners et al. in order to prevent the generation of metal salts that are problematic for downstream processing at a refinery.
Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Reiners et al..
With respect to dependent claim 37, Reiners et al. discloses wherein the acid comprises a carboxylic acid, as noted above in the rejection of claim 36.  The reference further discloses wherein tests are performed on a variety of monocarboxylic acids, including acetic acid (p. 8, l. 16-22).  Within Table 1, such is identified as ln6 (p. 13), and in examples, such is shown to perform similarly to the monocarboxylic acids disclosed as used by Reiners et al. (see lines 4 and 6 in Table 2 on p. 14).  The reference additionally states wherein the acetic acid sample, ln 6, provides comparable performance to those disclosed by Reiners et al. (p. 14, l. 5-9) and discloses based on results, acetic acid does indeed show some degree of naphthenate inhibition (p. 15, l. 25-p. 16, l. 3).  Since Reiners et al. suggests wherein acetic acid, i.e., a carboxylic acid having an alkane chain comprising fewer than five carbons, has comparable results to the C8-12 monocarboxylic acids specifically disclosed therein, it is the position of the Office it would have bene obvious to one having ordinary skill in the art to try a carboxylic acid having an alkane chain comprising fewer than five carbons in order to yield the predictable result of managing metal naphthenates in produced hydrocarbons therewith since such is shown to have a similar performance to those carboxylic acids specifically disclosed by Reiners et al..
With respect to dependent claim 39, Reiners et al. discloses some of the same acids as instantly claimed and disclosed by Applicant; the reference further does not explicitly disclose wherein the acid forms ligands or precipitates in the presence of divalent metal ions.  As such, it is the position of the Office that the acid of Reiners et al. does not form ligands or precipitate in the presence of divalent metal ions since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If there is any difference between the ligand/precipitate forming behavior of the acid of Reiners et al. and that of the instant application, such would be considered minor and obvious.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  
Claims 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Reiners et al. as applied to claim 24 above, and further in view of Zhou et al. (WO 2018/057367 A1).
With respect to dependent claim 40, Reiners et al. discloses the method as set forth above with respect to independent claim 24 wherein a carboxylic acid is injected for naphthenate inhibition/reduction.  The reference, however, fails to disclose wherein the acid has a higher temperature than fluids in a reservoir from which the produced hydrocarbons are produced.  Zhou et al. teaches methods for correlating partitioning levels of a contaminant in produced hydrocarbons with the pH of the aqueous phase therein wherein optimizing the removal of contaminants is highly desirable (p. 5, l. 15-28); the reference further suggests wherein the temperature can be in a range of 20-300 degrees Celsius (p. 9, l. 22-25; p. 12, l. 3-5).  As such, it is the position of the Office that when determining the amount of acid necessary to obtain the desired pH in the process of Reiners et al. through correlations, as suggested by Zhou et al. one having ordinary skill in the art would recognize the optimal temperature of the acid to use, i.e., one that is higher than fluids in a reservoir from which the produced hydrocarbons are produced, as based on the desired pH to obtain in the fluid and through routine experimentation since
since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
With respect to dependent claims 41 and 42, Reiners et al. discloses the method as set forth above with respect to independent claim 24 wherein a carboxylic acid is injected for naphthenate inhibition/reduction.  The reference, however, fails to disclose wherein such is injected with a gas, and, further, wherein such is sour gas which is injected simultaneously into the produced hydrocarbons in the production well.  	Zhou et al. teaches methods for correlating partitioning levels of a contaminant in produced hydrocarbons with the pH of the aqueous phase therein wherein optimizing the removal of contaminants is highly desirable (p. 5, l. 15-28); unwanted contaminants in crude oil are further disclosed to include naphthenic acid (p. 1, l. 21-22).  An acid used for such purposes may be inorganic, organic, such as acetic acid or other carboxylic acids, hydrogen sulfide, carbon dioxide, and mixtures thereof (p. 6, l. 22-32).  Since Zhou et al. suggests carboxylic acids and sour gas such as hydrogen sulfide and/or carbon dioxide may be used in a mixture with carboxylic acid so as to lower a pH of produced fluids for contaminant removal, it would have been obvious to one having ordinary skill in the art to try such a combination in the method of Reiners et al. in order to reduce the pH therein and remove naphthenic acid contaminants therefrom since such a combination is known for reducing pH to remove contaminants in produced crude oil and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	With respect to dependent claim 43, Reiners et al. discloses the method as set forth above with respect to independent claim 24 wherein a carboxylic acid is injected for naphthenate inhibition/reduction wherein the amount required depends on the nature of a particular crude oil and varying factors (p. 6, l. 33-35).  The reference, however, fails to disclose wherein before injecting the acid, a computing device is used to simulate pH conditions in the production train, and, calculating, based on such results, the concentration and amount of acid to be injected.  Zhou et al. teaches methods for correlating partitioning levels of a contaminant in produced hydrocarbons with the pH of the aqueous phase therein wherein optimizing the removal of contaminants is highly desirable (p. 5, l. 15-28); unwanted contaminants in crude oil are further disclosed to include naphthenic acid (p. 1, l. 21-22).  A database is used for such a correlation and modeling of data is conducted (p. 4, l. 14-31; p. 7, l. 10-p. 10, l. 12).  Such may include the used of a computer which can then be used to calculate an amount of acid needed to remove the contaminant from a hydrocarbon fluid (p. 15, l. 1-9).  Since Reiners et al. discloses wherein the amount of acid will depend on the nature of a particular crude and environmental factors and Zhou et al. suggests a manner for simulating pH conductions and calculating an amount of acid necessary for contaminant removal, it would have been obvious to one having ordinary skill in the art to apply simulations such as those suggested by Zhou et al. to the production train associated with the method of Reiners et al. in order to determine the amount of acid necessary for the particular crude being treated thereby prior to injection of acid into the system disclosed therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0160680 discloses methods for extracting naphthenic acids using HCl.
US 2010/0022420 disclose inorganic or organic acids as used to mitigate or prevent the formation of an emulsion between naphthenic acid and metal cations.
WO 2008/007847 discloses the use of maleic acid to remove calcium from hydrocarbonaceous oil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
04/15/22